TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00495-CR


Almer Lee Colbert, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 9024073, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's court-appointed counsel has filed a brief in which he states that the
appeal in this cause is frivolous.  See Anders v. California, 386 U.S. 738 (1967); see also High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  The brief does not,
however, "discuss the evidence adduced at the trial, point out where pertinent testimony may be
found in the record, refer to pages in the record where objections were made, the nature of the
objection, the trial court's ruling, and discuss either why the trial court's ruling was correct or
why the appellant was not harmed by the ruling of the court."  High, 573 S.W.2d at 813.
An "Anders brief" should assist the appellate court in determining both that counsel
has conducted the required detailed review of the case and that the appeal is indeed so frivolous
that it may be decided without an adversary presentation.  Penson v. Ohio, 488 U.S. 75 (1988). 
The brief filed by appointed counsel in this cause does not satisfy either of these purposes.
Counsel for appellant, Mr. Mark Janssen, is ordered to tender a new brief fully
complying with Anders, Gainous, and High by no later than January 10, 2003.  No extension of
time for filing will be granted.
It is ordered December 12, 2002.

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish